SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

730
KA 10-02506
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

SHAUN JOHNSON, DEFENDANT-APPELLANT.


CHARLES J. GREENBERG, BUFFALO, FOR DEFENDANT-APPELLANT.

BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal from an order of the Seneca County Court (Dennis F.
Bender, J.), dated October 1, 2010 pursuant to the 2009 Drug Law
Reform Act. The order denied defendant’s application to be
resentenced upon defendant’s 2000 conviction of criminal sale of a
controlled substance in the third degree and criminal possession of a
controlled substance in the third degree (two counts).

     It is hereby ORDERED that said appeal is unanimously dismissed as
moot (see People v Orta, 73 AD3d 452, lv denied 15 NY3d 755).




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court